DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
	Regarding the previously presented 35 USC 103 rejection of claims 1 and 11-12, the applicant argues that previously cited reference, Seyed, does not disclose a message that is a message bundle including a first message and a second message.  The Applicant contends that Seyed disclose a “Forwarder list” and a “Batch map” that is one single message being sent form a sender as opposed to two separate messages being sent as a message bundle as required by the claim.  However, the Applicant fails to show that the “Forwarder list” and the “Batch map” in Seyed are transmitted in a single message.  In addition, the “Forwarder list” and the “Batch map” are clearly two different and separate pieces of information being delivered, and therefore may be considered as separate messages that are being delivered.  Lastly, the currently presented claim also recites a singular message that is a message bundle.  Therefore, even if Seyed’s “Forwarder list” and “Batch map” are transmitted in a single message, it can also be understood as separate messages being bundled into a single message and transmitted, as taught by the currently presented claim language.  The applicant’s .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-11 of copending Application No. 16/181565 in view of Polo et al. (US 20160088424 A1, hereafter Polo) and Seyed et al., "Bluetooth Low Energy Mesh Networks: A Survey", Sensors, published 22 June 2017, 19 pages (hereafter Seyed).

This is a provisional nonstatutory double patenting rejection.

Current Application 
US 16/181565
1. A method for communicating with wireless messaging enabled door locks comprising:
	 advertising availability of  a first door lock via wireless messaging for a first period of time;
	 triggering a message send event;
	 determining a destination node;
	 connecting to the destination node via wireless messaging;
	 sending  a message to the destination node; and
	 entering a low power state for a second period of time, wherein the second period of time is longer than the first period of time;
	 wherein the destination node is  a second door lock, wherein the message is a message bundle including a first message including a portion identifying a sending peripheral that sent the first message to the first door lock and information and	 a second message from the first door lock including a portion identifying the first door lock and information.  
1. A method for communicating information by a  door lock comprising:
	 advertising availability of the door lock via wireless messaging for a first period of time;
	 triggering a message send event, wherein triggering the message send event includes receiving a message from a second door lock that connected to the door lock during the first time period;
	 determining a destination node, wherein determining the destination node comprises examining a routing table to determine the destination node and searching for a second advertisement signal from the destination node;
	 connecting to the destination node via wireless messaging;
	 forming a message bundle by the door lock appending data to be sent to data received from the second door lock;
	 sending the message bundle to the destination node; and
 entering a low power state for a second period of time, wherein the second period of time is longer than the first period of time, wherein the message bundle includes:
	 a first message including a portion identifying a sending peripheral and information;
	 a second message from the door lock including a portion identifying the door lock and information.  
11. A system of door locks forming a mesh network comprising:
	 a central computing device;
	 a plurality of door locks with wireless messaging capability, a first door lock of the plurality of door locks configured to:
	 advertise  availability of the door lock via wireless messaging for a first period of time;
	 trigger a message send event;
	 determine a destination node, wherein the destination node includes a second door lock of the plurality of door locks;
	 connect to the destination node via wireless messaging;
	 send the message to the destination node; and
	 enter a low power state for a second period of time, wherein the second period of time is longer than the first period of time, wherein the message is a message bundle including a first message including a portion identifying a sending peripheral that sent the first message to the first door lock and information and a second message from the first door lock including a portion identifying the first door lock and information.  
10. (Currently Amended) A system of peripherals forming a mesh network comprising:
	 a central computing device;
	 a plurality of peripherals including a door lock, each peripheral configured to:
	 advertise the availability of the peripheral via wireless messaging for a first period of time;
	 trigger a message send event, wherein triggering the message send event 
	 determine a destination node, wherein determining the destination node comprises examining a routing table to determine the destination node and searching for a second advertisement signal from the destination node;
	 connect to the destination node via wireless messaging;
	 forming a message bundle by appending data to be sent to data received from the second peripheral;
	 send the message bundle to the destination node; and
	 enter a low power state for a second period of time, wherein the second period of time is longer than the first period of time, wherein the message bundle includes:
	 a first message including a portion identifying a sending peripheral and information;
	 a second message from the door lock including a portion identifying the door lock and information.  
12. The system of claim 11 wherein the first door lock is further configured to:
	 repeat the advertising after expiration of the second period of time.  
11. The system of claim 10 wherein each peripheral is further configured to:
	 repeat the advertising after expiration of the second period of time.  


As shown above in bold, claimed limitations in the claims of US 16/181565 disclose the majority of the claimed limitations of the current application. US 16/181565 does not disclose the claimed limitations of “the destination node includes a second lock” and “the sending peripheral identified by the portion included in the first message within the message bundle is the peripheral that sent the first message to the first door lock identified by the portion included the second message from the first door lock” as recited in claims 1 and 11-12.
However, Polo et al. (US 20160088424 A1, hereafter Polo) discloses a destination node ([0024] [0030] the Bluetooth device receiving messages from other Bluetooth devices) is a second door lock ([0024] In one or more implementations, the BLE devices 102A-G in the network environment 100 operate in accordance with a Bluetooth Low Energy standard, such as the Bluetooth 4.1 specification. [0039] In some aspects, devices powered by smaller batteries or are otherwise power-constrained may receive (hence the Bluetooth device receiving messages from other Bluetooth devices is a destination node) and react to messages from other devices of the BLE automation mesh network 101. The messages may arrive at uncoordinated times. These devices may be referred to as low power sensor devices.… Examples of the low power sensor devices may include battery-powered baby monitors, mobile light emitting devices, door locks, HVAC vent actuators, smoke detectors, etc.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the destination node of US 16/181565 to be a second door lock as taught by Polo, in order to associate Bluetooth-capable door locks (Polo, [0024] In one or more implementations, the BLE devices 102A-G in the network environment 100 operate in accordance with a Bluetooth Low Energy standard, such as the Bluetooth 4.1 specification. [0039] Examples of the low power sensor devices may include battery-powered baby monitors, mobile light emitting devices, door locks, HVAC vent actuators, smoke detectors, etc.) to a mesh network (Polo, [0039] BLE mesh network 101).
US 16/181565 and Polo do not disclose the sending peripheral identified by the portion included in the first message within the message bundle is the peripheral that sent the first message to the first door lock identified by the portion included the second message from the first door lock” as recited in claims 1 and 11-12
However, Seyed discloses a sending peripheral (p.7, ll.1-7, the last nodes that have broadcasted data) identified by the portion (p.7, ll.1-7, Forwarder List is a prioritized set of intermediate nodes in the path towards the destination, hence identifies the last nodes that have broadcasted data) included in a first message (p.7, ll.1-7, Forwarder List in the having the Forwarder List as the first message and the updated Batch Map set by the intermediate node to its own address as the second message) is the peripheral (p.7, ll.1-7, the last nodes that have broadcasted data) that sent the first message (p.7, ll.1-7, Forwarder List in the broadcasted data) to a first device (p.7, ll.1-7, the node whose priority is higher than the one of the last broadcaster) identified by the portion (p.7, ll.1-7, if the node’s priority is higher than the one of the last broadcaster, the node sets its own address in the Batch Map as the last broadcaster and then rebroadcasts the packet; Hence the node whose priority is higher than the one of the last broadcaster is identified by the Batch Map) included a second message (p.7, ll.1-7, the Batch Map in which the node whose priority is higher than the one of the last broadcaster sets its own address) from the first device (p.7, ll.1-7, The Forwarder List is a prioritized set of intermediate nodes in the path towards the destination, which is determined by the sender. The Batch Map identifies the last nodes that have broadcasted data corresponding to a specific batch. When a sender has data ready for transmission, the sender broadcasts the corresponding packet. Each intermediate node that receives a packet compares its priority in the Forwarder List with one of the last broadcasters shown in the Batch Map. If the node’s priority is higher than the one of the last broadcaster, the node sets its own address in the Batch Map as the last broadcaster and then rebroadcasts the packet (otherwise, the packet is dropped).)
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the sending peripheral, the first message, the second message, the message bundle, and the first door lock of US 16/181565 to respectively 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (WO 2015191190 A1, hereafter Lang) in view of Kamath et al. (US 20140355582 A1, hereafter Kamath), and in further view of Seyed et al., "Bluetooth Low Energy Mesh Networks: A Survey", Sensors, published 22 June 2017, 19 pages (hereafter Seyed). For Lang, US 20170127222 A1 (371 of WO 2015191190 A1) is being used for reference in the rejection. US .

Regarding claim 1, Lang discloses a method for communicating ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 providing information to listening devices in a local area without requiring a bi-directional connection and to support bi-directional connections as needed to transfer data to locking device 100.) with wireless messaging enabled door locks (Figs.1,3,5-6, [0043] locking device 100) comprising:
 advertising ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 providing information to listening devices in a local area without requiring a bi-directional connection and to support bi-directional connections as needed to transfer data to locking device 100.) availability ([0043] to support bi-directional connections as needed to transfer data to locking device 100; Hence locking device 100 is available via bi-directional connections to transport data) of a first door lock ([0043] locking device 100) via wireless messaging ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 … to support bi-directional connections as needed to transfer data to locking device 100) for a first period of time ([0043] a period according to the periodical beacon);
 triggering a message ([0043] a data packet 108) send event ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 providing information to listening devices in a local area without requiring a bi-directional connection and to support bi-directional connections as needed to transfer data to locking device 100.; Hence a message send event to beacon a data packet 108 is triggered by elapsing of time having a certain period);
 determining a destination node ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 providing information to listening devices in a local area without requiring a bi-directional connection and to support bi-directional connections as needed to transfer data to locking device 100. [0061] In an another aspect of this disclosure, a mesh network can be established between devices. For example, a mesh network includes a plurality of locking devices 100, each including a Bluetooth® Smart radio. The locking devices 100 are configured to be networked together by the Bluetooth® Smart radios reducing the number of wireless access points, e.g., wireless access point 256, required within a system 200.; Hence the locking device 100 is determined as a destination node to transfer data in a mesh network);
 connecting to the destination node ([0043] locking device 100) via wireless messaging ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 providing information to listening devices in a local area without requiring a bi-directional connection and to support bi-directional connections as needed to transfer data to locking device 100.; hence the locking device 100 is connected by bi-directional connections); and
 sending a message ([0043] data transferred to locking device) to the destination node ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 providing information to listening devices in a local area without requiring a bi-directional connection and to support bi-directional connections as needed to transfer data to locking device 100.; Hence data is transferred to the locking device 100);
([0043] locking device 100) is a second door lock ([0043] locking device 100).
Lang does not disclose entering a low power state for a second period of time, wherein the second period of time is longer than the first period of time; and wherein the message is a message bundle including a first message including a portion identifying a sending peripheral that sent the first message to the first door lock and information and a second message from the first door lock including a portion identifying the first door lock and information.
However, Lang discloses each of the first door look, the second door lock and the wireless messaging enabled door locks is a Bluetooth device ([0026] For example, each of the locking devices can include a Bluetooth.RTM. Smart radio; [0061] In an another aspect of this disclosure, a mesh network can be established between devices. For example, a mesh network includes a plurality of locking devices 100, each including a Bluetooth® Smart radio.).
Furthermore, Kamath discloses a Bluetooth device entering a low power state ([0027] reduced power mode) for a second period of time ([0027] In one embodiment, the invention provides a BLE (Bluetooth low energy) network including a first piconet (A) including a first master scanner (3-1) and a first group of low-power slave/advertisers (5-1,2 . . . 5) for transmitting wireless advertisements and for establishing wireless connections, respectively, with the first master/scanner (3-1); circuitry (3 in FIG. 7, 55 in FIG. 10) in the first master/scanner (3-1) for wireless scanning to detect an advertisement (58,62 in FIG. 10) transmitted by a first slave/advertiser (5-1) of the first group (5-1,2 . . . 5) and transmitting a connection request (58,62 in FIG. 10) in response to the detecting, and transmitting a schedule (60 in FIG. 10) for subsequent advertisements after an initial advertisement by the first slave/advertiser (5-1) to thereby complete synchronization of the first master/scanner (3-1) with the first slave/advertiser (5-1); and circuitry (5 in FIG. 8, 39 in FIG. 9) in the first slave/advertiser (5-1) for transmitting the initial advertisement (42 in FIG. 9), receiving and accepting a resulting connection request, establishing an association (44 in FIG. 9) with the first master scanner (3-1), after which the first slave/advertiser (5-1) goes to sleep in a reduced power mode, waking up and transmitting subsequent advertisements only according to the schedule (50 in FIG. 9), and accepting resulting connection requests from the first master/scanner (3-1) if data is available to be advertised, transmitting the available data to the first master/scanner (3-1), and going back to sleep.), wherein the second period of time is longer than the first period of time ([0089] FIG. 6 is a timing diagram that illustrates the time interval between successive advertisements by a slave/advertiser. The slave/advertiser sends out an advertisement during the interval 11-1, and the receiving master/scanner sends a "connection request" during the interval 11-2. The connection request will be accepted by the slave/advertiser if it has data to transmit.; Note in Fig.6, the second period of time in a low power state (i.e., the period of time between the successive advertisement) is longer than the first period of time for advertisement).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method and the first period of time in Lang so that the method of Lang to incorporate Kamath’s entering operation in such a way that the second period of time in a low power state is longer than the first period of time as taught by Kamath, in order to conserve battery power (Lang, [0044], [0046]) of a Bluetooth device (Lang, [0026]; Kamath, [0027]) by staying in the reduced power mode for a long period of time (Kamath, Fig.6, [0027], [0089]). 
Lang and Kamath do not disclose wherein the message is a message bundle including a first message including a portion identifying a sending peripheral that sent the first message to the first door lock and information and a second message from the first door lock including a portion identifying the first door lock and information.
However, Lang discloses each of the first door look, the second door lock and the wireless messaging enabled door locks is a Bluetooth device ([0026] For example, each of the locking devices can include a Bluetooth.RTM. Smart radio; [0061] In an another aspect of this disclosure, a mesh network can be established between devices. For example, a mesh network includes a plurality of locking devices 100, each including a Bluetooth® Smart radio.) and wherein the first door lock, the second door lock and the wireless messaging enabled door locks establish a mesh network ([0061] In an another aspect of this disclosure, a mesh network can be established between devices. For example, a mesh network includes a plurality of locking devices 100, each including a Bluetooth® Smart radio. The locking devices 100 are configured to be networked together by the Bluetooth® Smart radios reducing the number of wireless access points, e.g., wireless access point 256, required within a system 200.).
Furthermore, Seyed discloses wherein a particular message (p.7, ll.1-7, rebroadcast data having the Forwarder List as the first message and the updated Batch Map set by the intermediate node to its own address as the second message; Hence rebroadcast data is a message bundle) is a message bundle (p.7, ll.1-7, The Forwarder List is a prioritized set of intermediate nodes in the path towards the destination, which is determined by the sender. The Batch Map identifies the last nodes that have broadcasted data corresponding to a specific batch. When a sender has data ready for transmission, the sender broadcasts the corresponding packet. Each intermediate node that receives a packet compares its priority in the Forwarder List with one of the last broadcasters shown in the Batch Map. If the node’s priority is higher than the one of the last broadcaster, the node sets its own address in the Batch Map as the last broadcaster and then rebroadcasts the packet (otherwise, the packet is dropped).) including a first message (p.7, ll.1-7, Forwarder List in the broadcasted data) including a portion identifying a sending peripheral (p.7, ll.1-7, the last nodes that have broadcasted data) that sent the first message (p.7, ll.1-7, Forwarder List in the broadcasted data) to a first Bluetooth device (p.7, ll.1-7, the node whose priority is higher than the one of the last broadcaster) and information (p.7, ll.1-7, information in Forwarder List in the broadcasted data) and a second message (p.7, ll.1-7, the Batch Map in which the node whose priority is higher than the one of the last broadcaster sets its own address) from the first Bluetooth device (p.7, ll.1-7, the node whose priority is higher than the one of the last broadcaster)  including a portion identifying the first Bluetooth device (p.7, ll.1-7, the node whose priority is higher than the one of the last broadcaster) and information (p.7, ll.1-7, information in the Batch Map in which the node whose priority is higher than the one of the last broadcaster sets its own address).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the message and the first door lock of Lang and Kamath so that the message of Lang and Kamath is a message bundle including a first message (Seyed, p.6, last paragraph) when the first door lock is Bluetooth device (Lang, [0026] [0061]) in a mesh network (Lang, [0061], Seyed, p.6, last paragraph).

Regarding claim 11, Lang discloses a system of door locks (Figs.1,3,5-6, [0043] [0061] locking devices 100) forming a mesh network ([0061] In an another aspect of this disclosure, a mesh network can be established between devices. For example, a mesh network includes a plurality of locking devices 100, each including a Bluetooth.RTM. Smart radio.) comprising:
	 a central computing device (Figs.1,3,5-6, [0043] [0061] one of locking devices 100);
	 a plurality of door locks (Figs.1,3,5-6, [0043] [0061] locking devices 100) with wireless messaging capability ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 providing information to listening devices in a local area without requiring a bi-directional connection and to support bi-directional connections as needed to transfer data to locking device 100.), a first door lock of the plurality of door locks (Figs.1,3,5-6, [0043] [0061] one of locking devices 100) configured to:
	 advertise ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 providing information to listening devices in a local area without requiring a bi-directional connection and to support bi-directional connections as needed to transfer data to locking device 100.) availability ([0043] to support bi-directional connections as needed to transfer data to locking device 100; Hence locking device 100 is available via bi-directional connections to transport data) of the first door lock ([0043] locking device 100) via wireless messaging ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 … to support bi-directional connections as needed to transfer data to locking device 100) for a first period of time ([0043] a period according to the periodical beacon);
 trigger a message ([0043] a data packet 108) send event ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 providing information to listening devices in a local area without requiring a bi-directional connection and to support bi-directional connections as needed to transfer data to locking device 100.; Hence a message send event to beacon a data packet 108 is triggered by elapsing of time having a certain period);
 determine a destination node ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 providing information to listening devices in a local area without requiring a bi-directional connection and to support bi-directional connections as needed to transfer data to locking device 100. [0061] In an another aspect of this disclosure, a mesh network can be established between devices. For example, a mesh network includes a plurality of locking devices 100, each including a Bluetooth® Smart radio. The locking devices 100 are configured to be networked together by the Bluetooth® Smart radios reducing the number of wireless access points, e.g., wireless access point 256, required within a system 200.; Hence the locking device 100 is determined as a destination node to transfer data in a mesh network), wherein the destination node ([0043] locking device 100) is a second door lock ([0043] locking device 100) of the plurality of door locks (Figs.1,3,5-6, [0043] [0061] locking devices 100);
 connect to the destination node ([0043] locking device 100) via wireless messaging ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 providing information to listening devices in a local area without requiring a bi-directional connection and to support bi-directional connections as needed to transfer data to locking device 100.; hence the locking device 100 is connected by bi-directional connections); and
 send the message ([0043] data transferred to locking device) to the destination node ([0043] Wireless interface 106 is configured to periodically beacon a data packet 108 providing information to listening devices in a local area without requiring a bi-directional connection and to support bi-directional connections as needed to transfer data to locking device 100.; Hence data is transferred to the locking device 100).
Lang does not disclose entering a low power state for a second period of time, wherein the second period of time is longer than the first period of time; and wherein the message is a message bundle including a first message including a portion identifying a sending peripheral that sent the first message to the first door lock and information and a second message from the first door lock including a portion identifying the first door lock and information.
However, Lang discloses each of the first door look, the second door lock and the wireless messaging enabled door locks is a Bluetooth device ([0026] For example, each of the locking devices can include a Bluetooth.RTM. Smart radio; [0061] In an another aspect of this disclosure, a mesh network can be established between devices. For example, a mesh network includes a plurality of locking devices 100, each including a Bluetooth® Smart radio.).
Furthermore, Kamath discloses a Bluetooth device entering a low power state ([0027] reduced power mode) for a second period of time ([0027] In one embodiment, the invention provides a BLE (Bluetooth low energy) network including a first piconet (A) including a first master scanner (3-1) and a first group of low-power slave/advertisers (5-1,2 . . . 5) for transmitting wireless advertisements and for establishing wireless connections, respectively, with the first master/scanner (3-1); circuitry (3 in FIG. 7, 55 in FIG. 10) in the first master/scanner (3-1) for wireless scanning to detect an advertisement (58,62 in FIG. 10) transmitted by a first slave/advertiser (5-1) of the first group (5-1,2 . . . 5) and transmitting a connection request (58,62 in FIG. 10) in response to the detecting, and transmitting a schedule (60 in FIG. 10) for subsequent advertisements after an initial advertisement by the first slave/advertiser (5-1) to thereby complete synchronization of the first master/scanner (3-1) with the first slave/advertiser (5-1); and circuitry (5 in FIG. 8, 39 in FIG. 9) in the first slave/advertiser (5-1) for transmitting the initial advertisement (42 in FIG. 9), receiving and accepting a resulting connection request, establishing an association (44 in FIG. 9) with the first master scanner (3-1), after which the first slave/advertiser (5-1) goes to sleep in a reduced power mode, waking up and transmitting subsequent advertisements only according to the schedule (50 in FIG. 9), and accepting resulting connection requests from the first master/scanner (3-1) if data is available to be advertised, transmitting the available data to the first master/scanner (3-1), and going back to sleep.), wherein the second period of time is longer than the first period of time ([0089] FIG. 6 is a timing diagram that illustrates the time interval between successive advertisements by a slave/advertiser. The slave/advertiser sends out an advertisement during the interval 11-1, and the receiving master/scanner sends a "connection request" during the interval 11-2. The connection request will be accepted by the slave/advertiser if it has data to transmit.; Note in Fig.6, the second period of time in a low power state (i.e., the period of time between the successive advertisement) is longer than the first period of time for advertisement).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the each door lock and the first period of time in Lang so that the each door lock of Lang to incorporate Kamath’s entering operation in such a way that the second period of time in a low power state is longer than the first period of time as taught by Kamath, in order to conserve battery power (Lang, [0044], [0046]) of a Bluetooth device (Lang, [0026]; Kamath, [0027]) by staying in the reduced power mode for a long period of time (Kamath, Fig.6, [0027], [0089]). 
Lang and Kamath do not disclose wherein the message is a message bundle including a first message including a portion identifying a sending peripheral that sent the first message to the first door lock and information and a second message from the first door lock including a portion identifying the first door lock and information.
However, Lang discloses each of the first door look, the second door lock and the wireless messaging enabled door locks is a Bluetooth device ([0026] For example, each of the locking devices can include a Bluetooth.RTM. Smart radio; [0061] In an another aspect of this disclosure, a mesh network can be established between devices. For example, a mesh network includes a plurality of locking devices 100, each including a Bluetooth® Smart radio.)  wherein the first door lock, the second door lock and the wireless messaging enabled door locks establish a mesh network ([0061] In an another aspect of this disclosure, a mesh network can be established between devices. For example, a mesh network includes a plurality of locking devices 100, each including a Bluetooth® Smart radio. The locking devices 100 are configured to be networked together by the Bluetooth® Smart radios reducing the number of wireless access points, e.g., wireless access point 256, required within a system 200.).
Furthermore, Seyed discloses wherein a particular message (p.7, ll.1-7, rebroadcast data having the Forwarder List as the first message and the updated Batch Map set by the intermediate node to its own address as the second message; Hence rebroadcast data is a message bundle) is a message bundle (p.7, ll.1-7, The Forwarder List is a prioritized set of intermediate nodes in the path towards the destination, which is determined by the sender. The Batch Map identifies the last nodes that have broadcasted data corresponding to a specific batch. When a sender has data ready for transmission, the sender broadcasts the corresponding packet. Each intermediate node that receives a packet compares its priority in the Forwarder List with one of the last broadcasters shown in the Batch Map. If the node’s priority is higher than the one of the last broadcaster, the node sets its own address in the Batch Map as the last broadcaster and then rebroadcasts the packet (otherwise, the packet is dropped).) including a first message (p.7, ll.1-7, Forwarder List in the broadcasted data) including a portion identifying a sending peripheral (p.7, ll.1-7, the last nodes that have broadcasted data) that sent the first message (p.7, ll.1-7, Forwarder List in the broadcasted data) to a first Bluetooth device (p.7, ll.1-7, the node whose priority is higher than the one of the last broadcaster) and information (p.7, ll.1-7, information in Forwarder List in the broadcasted data) and a second message (p.7, ll.1-7, the Batch Map in which the node whose priority is higher than the one of the last broadcaster sets its own address) from the first Bluetooth device (p.7, ll.1-7, the node whose priority is higher than the one of the last broadcaster)  including a portion identifying the first Bluetooth device (p.7, ll.1-7, the node whose priority is higher than the one of the last broadcaster) and information (p.7, ll.1-7, information in the Batch Map in which the node whose priority is higher than the one of the last broadcaster sets its own address).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the message and the first door lock of Lang and Kamath so that the message of Lang and Kamath is a message bundle including a first message including a portion identifying a sending peripheral that sent the first message to the first door lock of Lang and Kamath and information and a second message from the first door lock including a portion identifying the first door lock and information as taught by Seyed for the particular message and the first Bluetooth device, in order to determine which nodes will participate as broadcasters using data together with control fields, thereby limits rebroadcasting in intermediate nodes (Seyed, p.6, last paragraph) when the first door lock is Bluetooth device (Lang, [0026] [0061]) in a mesh network (Lang, [0061], Seyed, p.6, last paragraph).

Regarding claim 12, Lang does not disclose the first door lock is further configured to: repeat the advertising after expiration of the second period of time. 
([0026] For example, each of the locking devices can include a Bluetooth.RTM. Smart radio).
Kamath further discloses a Bluetooth device is further configured to: repeat the advertising after expiration of the second period of time  ([0089] FIG. 6 is a timing diagram that illustrates the time interval between successive advertisements by a slave/advertiser. The slave/advertiser sends out an advertisement during the interval 11-1, and the receiving master/scanner sends a "connection request" during the interval 11-2. The connection request will be accepted by the slave/advertiser if it has data to transmit.; Hence after the second period of time in a low power state (i.e., the period of time between the successive advertisement) an advertisement is repeated for the successive advertisements. See also Fig.6 and [0027]).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the door lock of Lang to repeat the advertising as taught by Kamath, in order to conserve battery power (Lang, [0044], [0046]) of a Bluetooth device (Lang, [0026]; Kamath, [0027]) by transmitting subsequent advertisements only according to the schedule (Kamath, Fig.6, [0027] after which the first slave/advertiser (5-1) goes to sleep in a reduced power mode, waking up and transmitting subsequent advertisements only according to the schedule (50 in FIG. 9)). 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUTAI KAO/Primary Examiner, Art Unit 2473